Citation Nr: 1731675	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  11- 19 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for neuropathy of the lower extremities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board notes that the Veteran's claim for entitlement to service connection for radiculopathy of the lower extremities was granted in a March 2017 rating decision.  Thus, this claim is no longer on appeal and the Board does not have jurisdiction at this time.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2016).


FINDING OF FACT

There is no competent lay or medical evidence of record showing that the Veteran currently suffers from neuropathy of the lower extremities.


CONCLUSION OF LAW

The criteria for service connection for neuropathy of the lower extremities have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.
38 U.S.C.A. §§ 5103 (a); 38 C.F.R. § 3.159 (b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist has been met.  All identified VA and private medical evidence has been associated with the claims file.  The Veteran has been afforded appropriate VA examinations.  The examiners who conducted the most recent examinations had access to and reviewed the claims file and also examined the Veteran.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313
(Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Neuropathy of the Lower Extremities

The Veteran asserts he experiences neuropathy of his lower extremities due to his service connected lower back condition.

The Veteran is service connected for herniated disc, L4-L5, L5-S1, with degenerative joint and disc disease.  The Veteran originally sought service connection for "radiculopathy/neuropathy" of the lower extremities.  The Board bifurcated the claim into separate issues for the purposes of clarity and adjudication.

The Veteran's post-service treatment records from both private providers and VA medical centers are negative for a diagnosis of neuropathy of the lower extremities.

The Veteran underwent a VA peripheral nerves examination in October 2010.  The examiner diagnosed the Veteran with "Degenerative disc disease of L4-L5 and L5-S1.  No radiculopathy."

In May 2013, the Veteran underwent a VA back examination.  The examiner noted that he reviewed the October 2010 examination which found no evidence of lower extremity peripheral neuropathy or radiculopathies.  The May 2013 examiner noted that the Veteran had no neurological abnormalities related to a back condition and opined that there were no findings that supported a diagnosis of any "bilateral lower extremity peripheral neuropathy/radiculopathy."

The Veteran underwent another VA back examination in November 2016.  The examiner reported that the results of sensory examination were normal, but did note radicular pain due to radiculopathy.

There is no other competent evidence of record which indicates the Veteran has neuropathy as a result of his active duty service or due to a service connected disability.  

The Board finds that the evidence weighs against a finding of a current disability because there is no diagnosis during the appeal period related to neuropathy of the lower extremities.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The November 2016 VA examiner found that the Veteran exhibited symptoms associated with radiculopathy.  The Veteran was granted entitlement to service connection for radiculopathy of the lower extremities.  The Board notes that in the event that the Veteran did have a diagnosis of neuropathy of the lower extremities, the symptoms the Veteran has reported related to radiculopathy and neuropathy are not distinguishable from each other, and as such would be rated pursuant to the same criteria and diagnostic code.  Assignment of separate ratings for these overlapping symptoms that would be evaluated under the same diagnostic criteria would violate the rule against pyramiding.  Pyramiding is defined as the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, and is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).

The Board finds that the evidence weighs against a finding of a current disability and service connection for neuropathy of the lower extremities must therefore be denied.


ORDER

Entitlement to service connection for neuropathy of the lower extremities is denied.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


